FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                 BILL OF COSTS
                          Court of Appeals No. 12-14-00244-CV

                                 Trial Court No. 28-2014

In the Matter of the Estate of Thelma Pauline Taylor Erwin, Deceased
DOCUMENTS FILED                          AMOUNT       FEE PAID BY
Motion fee                                  $10.00    Madeleine A. Beason
Motion fee                                  $15.00    Madeleine A. Beason
Motion fee                                  $10.00    Madeleine A. Beason
Clerk's record                              $90.00    Unknown
Indigent                                    $25.00    Madeleine A. Beason
Required Texas.gov efiling fee              $20.00    Madeleine A. Beason
Filing                                     $100.00    Madeleine A. Beason
Supreme Court chapter 51 fee                $50.00    Madeleine A. Beason
TOTAL:                                     $320.00

I, Pam Estes, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler, Texas,
certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY HAND
AND SEAL OF SAID COURT, at Tyler, this 18th day of September 2015, A.D.

                                                 PAM ESTES, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk